In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                    Filed: July 10, 2018

* * * * * * * * * * * * * *
DEITRA CURRY,                                 *       No. 16-68V
                                              *
               Petitioner,                    *       Special Master Sanders
                                              *
v.                                            *
                                              *
SECRETARY OF HEALTH                           *       Attorneys’ Fees and Costs; Reasonable
AND HUMAN SERVICES,                           *       Amount Requested
                                              *
               Respondent.                    *
* * * * * * * * * * * * * *
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Debra A. Filteau Begley, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

       On January 12, 2016, Deitra Curry (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that the influenza (“flu”) vaccine she received on November 11, 2014
caused her to develop chronic inflammatory demyelinating polyneuropathy (“CIDP”). ECF No.
47. On April 2, 2018, the undersigned issued a decision awarding Petitioner compensation
pursuant to the parties’ stipulation. Id.

        On May 23, 2018, Petitioner submitted an application for attorneys’ fees and costs. ECF
No. 52. Petitioner requested $30,629.00 in attorneys’ fees and $8,226.45 in costs, for a total of
$38,855.45. Id. at 2. Respondent submitted a Response to Petitioner’s motion on June 6, 2018.
ECF No. 53. Respondent indicated that “[t]o the extent the special master is treating
[P]etitioner’s request for attorneys’ fees and costs as a motion that requires a response from
[R]espondent[,] . . . Respondent is satisfied the statutory requirements for an award of attorneys’
1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).
fees and costs are met in this case.” Id. at 2. Respondent requested for the undersigned to
exercise her discretion and determine a reasonable award for attorneys’ fees and costs. Id. at 3.
Petitioner did not submit a Reply. See Docket Rep.

         The undersigned has reviewed the detailed records of time and expenses of Petitioner’s
counsel and finds that they are reasonable. In accordance with the Vaccine Act, § 15(e), the
undersigned finds that Petitioner is entitled to attorneys’ fees and costs. Accordingly, the
undersigned hereby awards the amount of $38,855.45,3 in the form of a check made
payable jointly to Petitioner and Petitioner’s counsel, Maximillian J. Muller of Muller
Brazil, LLP. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court shall enter judgment in accordance herewith.4

       IT IS SO ORDERED.
                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for legal
services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees
(including costs) that would be in addition to the amount awarded herein. See generally Beck v.
Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
4
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek
review. Vaccine Rule 11(a).

                                                 2